Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 4-15 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanayama (U.S. 4,978,810).
Kanayama teaches polyalkenylphenols of the following formula used for curing agents with maleimide compounds. (See abstract).

    PNG
    media_image1.png
    254
    321
    media_image1.png
    Greyscale

Claim 1 and also the degree of polymerization of 2 to 20 of Claim 6 as the range of Kanayama significantly encompasses the recited range.
The exemplified starting materials are phenols which makes X and R = hydrogen.  This anticipates Claim 1 Formula (1a) when R1-R2 = hydrogen along with Claim 2 and also Claims 3, 4 and 16 as more than 2 of Formula (1a) is taught by Kanayama.
Kanayama does not specifically teach what the maleimide components are and does not exemplify specific maleimide.  However, based on the above compounds being used as curing agents for maleimide resins as taught by Kanayama, one of ordinary skill in the art is reasonably suggested these maleimide compounds must have at least 2 maleimide groups in order for curing to take place.  This anticipates the recited poylmaleimide compound (B) of Claim 1.  The teaching of cured maleimides by Kanayama anticipates Claim 14 along with Claim 15 as any cured product is sufficiently specific to anticipate the claimed structure.
Claims 5 and 17 are anticipated as the Q and U are not positively required by either claim.
Claims 1-2, 4-9, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakae (WO2016002704; Reference made to included English Machine translation).
In ¶[0079] Nake teaches a composition comprising a polymaleimide and polyalkenyl phenol of Formula (2) (Resin B).  See ¶[0012], ¶[0075] (for Resin B), ¶[0078] Table.
Claim 1, Claim 8 and Claim 9.
The amount polyalkenyl phenol has the following formula:

    PNG
    media_image2.png
    206
    842
    media_image2.png
    Greyscale

In ¶[0012] Nakae teaches n = 0 to 20.  The claim requires at least 2 of the above structures and n = 0 is 1 of the above structures.  As almost the entire range of n results in at least 2 of the above structures, this is sufficiently specific to anticipate the limitation of “at least 2” in Claim 1 and also the degree of polymerization of 2 to 20 of Claim 6 as the range of Nakae significantly encompasses the recited range.
Formula (1b) is anticipated when R14-R18 = R8 = R9 = hydrogen and Q = 1,4-phenylene bis-methylene group of Claim 5.  The above R8 = R9 = hydrogen also anticipates Claim 2.  The above also anticipates Claim 17.  With respect to Claim 4, Formula (1a) is not positively recited so Nakae still anticipates this claim.  The compositions of Example 3 and Example 4 are in the table below with translations of the relevant portions.

    PNG
    media_image3.png
    626
    1489
    media_image3.png
    Greyscale

	The amount of Resin B is 96.8 with respect to 100 parts of the polymaleimide which anticipates Claim 7. The amount of dicumyl peroxide (DCPO) relative to 100 total of polymaleimide and polyalkenyl phenol is roughly 0.5 as the exemplified compositions have roughly 200 parts of these components combined and 1 part of curing accelerator.  This anticipates Claim 12.  Silica is used as filler which anticipates Claim 13.  The compositions are cured. (See ¶[0078]) which anticipates Claim 14.   The compositions are taught be used in cured form for laminating printed circuit boards which is sufficiently specific to anticipate Claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (U.S. 5,087,766).
	Kanayama teaches the production of polyalkenyl phenol compounds with the following compound being exemplified. (Column 8 lines 35-55)  Kanayama goes on to teach the blending of the compound with polymaleimide compounds with at least two maleimide groups and heat curing the composition. (Column 8 lines 55-67).

    PNG
    media_image4.png
    358
    346
    media_image4.png
    Greyscale

	The above allyl containing compounds that contain C-allylation and O-allylation.  In Example 8, Kanayama teaches a Formula I which is 100 % C-allylation. (Column 15 lines 40-45) Therefore, all of R1, R2, and R3 are all hydrogen and the number of allyl groups (p, r, and q) will vary.  With respect to the instantly claimed (A) polyalkenyl phenol compound the above reads over the compound (A) when Formula (1a) is present and R1-R7 are hydrogens or C3 alkenyl group (allyl groups).  There is no limitation to the amount of alkenyl groups that may be present on the aromatic groups outside the required Y1 alkenyl group.  Y1 is read over when R14-R18 are all hydrogen.  
In Example 8, the average molecular weight of the polyalkenyl compound prior to allyl rearrangement is 471.  This suggest the number of repeat units is on the order of 1 with respect to the above formula of Kanyama because such a formula with n = 1 has a molecular weight of approximately 414 when considering just all of R1=R2=R3 = H and q=r=p = 1 which is not technically allowed by Kanayama but gives a rough approximation as to what an n = 1 
Kanayama teaches in the above section with respect to the formula of the polyalkenyl compounds that the number of repeats can be 1 to 10. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kanayama, in particular that of the 100% C-allyl polylalkenyl phenols as exemplified by Example 8, with said polyalkenyl phenols having 1 to 10 repeat units because Kanayama these compounds may have such number of repeats in Column 8 lines 50-55.  This reads over the “at least two” structural units of Formula (1a) of Claim 1 and also Claim 3.  This also reads over the degree of polymerization of Claim 6 regardless of the method used as one of ordinary skill in the art is reasonably suggested the result of the GPC measurement of degree of polymerization must read over the claimed range as Kanayama explicitly teaches the degree of polymerization and there is no evidence to suggest to one of ordinary skill in the art that the GPC measurement would not yield a result substantially similar to the explicitly disclosed degree of polymerization.
The distribution of allyl and hydrogen for R3-R7 contains all of the hydrogen, allyl and hydroxyl groups to read over Claim 1 and also all the groups of Claim 4.
	The polymaleimide compound used in Table 1 with Example 8 is diaminodiphenylmethanebismaleimide. (Column 18 lines 1-14).  This reads the polymaleimide (B) of Claim 1 and the aromatic polymaleimide of Claim 8 along with the polymaleimide (1) reading over Claim 9 with diaminodiphenylmethanebismaleimide (bis(4-maleimidophenyl)methane).
1 and R2 as hydrogen as in Claim 2 is met by Kanayama.  This also meets Claim 16 as it is the same as Claim 3 but depends from Claim 2 instead of Claim 1.
	The Q and U requiring formulas are not positively required by Claim 1 and, therefore, Claim 5 is met even though no Q and U formulas are present. Similarly, Claim 17 is met for the same reason.
	In Table 1 64 parts of Example 8 are used with 100 parts of polymaleimide which meets the range of Claim 7.
	Kanayama teaches in Column 9 lines 5-15 a curing accelerator may be used in an amount of 0.1 to 2.0 parts of the total composition.  The total amount of the resin composition is 100 + 64 + 383 = 547 parts.  The total amount of polymaleimide and polyalkenyl phenol compounds is 164. The amount curing accelerator in the exemplified composition of 547 would be x/547 = 2/100 (solve for x = 10.94) and then ratioing this to the 100 parts of polymaleimide and polyalkenyl would yield 6.67 parts of curing accelerator. (10.94/164 =  x /100; solve for x = 6.67).  Similarly, for the lower end amount of 0.1 parts the same calculations would yield an 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kanayama, in particular that of the 100% C-allyl polylalkenyl phenols as exemplified by Example 8, with the addition of a curing accelerator because Kanayama teaches one can be used if desired in the in Column 9 line 5-15. 
Claim 12 is met when the above motivation is followed as one of ordinary skill in the art would be led to compositions in which possessed ~0.33 to 6.67 parts of curing accelerator per 100 parts of polymaleimide and polyalkenyl phenol when calculated in the recited fashion.
	Kanayama exemplifies a filler (fumed silica) which meets Claim 13 and cures the compositions which meets Claim 14.  The examples produce shapes and Kanayama also teaches the end uses are encapsulants, laminates, molding materials (Column 1 lines 5-21) which is sufficiently specific to meets Claim 15.
Claim 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (U.S. 4,978,810) in view of Kanayama (U.S. 5,087,766; hereinafter Kanayama ‘766).
Kanayama teaches polyalkenylphenols of the following formula used for curing agents with maleimide compounds. (See abstract).

    PNG
    media_image1.png
    254
    321
    media_image1.png
    Greyscale

Kanayama teaches n can be 0 or 1 to 10.  The claim requires at least 2 of the above structures and n = 0 is 1 of the above structures.  As almost the entire range of n results in at least 2 of the above structures, this meets the limitation of “at least 2” in Claim 1 and also the degree of polymerization of 2 to 20 of Claim 6 as the range of Kanayama significantly encompasses the recited range.
The exemplified starting materials are phenols which makes X and R = hydrogen.  This meets Claim 1 Formula (1a) when R1-R2 = hydrogen along with Claim 2 and also Claims 3, 4 and 16 as more than 2 of Formula (1a) is taught by Kanayama.
Kanayama does not specifically teach what the maleimide components are and does not exemplify specific maleimide.  
Kanayama ‘766, working in the field of polyalkenyl phenols for curing maleimides, compares the invention of ‘766 to curing with diallybisphenol A (See Column 17 lines 9-10).  Kanayama teaches the polyalkenyl phenols of Formula I are result in higher crosslinking densities compared to diallybisphenol A. (Column 3 lines 39-50) As Kanayama does not get into the specifics of the maleimides used or the compositions thereof, one of ordinary skill in the art is motivated to search for this missing information in Kanayama and would be motivated to use 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kanayama using the maleimides and maleimide curing composition teachings of Kanayama ‘766 because Kanayama does not get into the specifics of the maleimides used or the compositions thereof, one of ordinary skill in the art is motivated to search for this missing information in Kanayama and would be motivated to use the maleimide compositions teachings, in particular the types of maleimides and the amounts of all the components used in the curable composition, taught by Kanayama ‘766 because they are both directed to improved curing agents for maleimide resins relative to diallybispenol A curing agents.  One of ordinary skill in the art would have been motivated to focus on Example 8 of Kanayama ‘766 because it is an example with 100% C-allyl polyalkenyl phenol compound which is the closes to said compound in Kanyama.
The polymaleimide compound used in Table 1 of Kanayama ‘766 is diaminodiphenylmethanebismaleimide. (Column 18 lines 1-14).  This reads the polymaleimide (B) of Claim 1 and the aromatic polymaleimide of Claim 8 along with the polymaleimide (1) reading over Claim 9 with diaminodiphenylmethanebismaleimide (bis(4-maleimidophenyl)methane).

The Q and U requiring formulas are not positively required by Claim 1 and, therefore, Claim 5 is met even though no Q and U formulas are present. Similarly, Claim 17 is met for the same reason.
Claim 7.
	Kanayama ‘766 teaches in Column 9 lines 5-15 a curing accelerator may be used in an amount of 0.1 to 2.0 parts of the total composition.  The total amount of the resin composition is 100 + 64 + 383 = 547 parts.  The total amount of polymaleimide and polyalkenyl phenol compounds is 164. The amount curing accelerator in the exemplified composition of 547 would be x/547 = 2/100 (solve for x = 10.94) and then ratioing this to the 100 parts of polymaleimide and polyalkenyl would yield 6.67 parts of curing accelerator. (10.94/164 =  x /100; solve for x = 6.67).  Similarly, for the lower end amount of 0.1 parts the same calculations would yield an amount of 0.33 parts.  Therefore, based on the above example, the 6.67 to 0.33 parts of curing accelerator per 100 parts of polymaleimide and polyalkenyl phenol.  The curing accelerator is clearly taught by Kanayama ‘766 as discussed above.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kanayama and Kanayama ‘766, in particular that of the 100% C-allyl polylalkenyl phenols as exemplified by Example 8, with the addition of a curing accelerator because Kanayama ‘766 teaches one can be used if desired in the in Column 9 line 5-15. 
Claim 12 is met when the above motivation is followed as one of ordinary skill in the art would be led to compositions in which possessed ~0.33 to 6.67 parts of curing accelerator per 100 parts of polymaleimide and polyalkenyl phenol when calculated in the recited fashion.
	Kanayama ‘766 exemplifies a filler (fumed silica) which meets Claim 13 and cures the compositions which meets Claim 14.  The examples produce shapes and Kanayama also teaches the end uses are encapsulants, laminates, molding materials (Column 1 lines 5-21) which is sufficiently specific to meets Claim 15.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10 and 11 recite an additional unit in the polyalkyenyl phenol.  The closest prior art is Kanayama (U.S. 4,978,810) which teach the base polyalkenyl phenol unit but does not teach or suggest an additional unit as claimed in Claim 10.  The addition of such a unit may be possible but it would compromise the principle of the invention of Kanayama because Kanayama teaches a specific polyalkenyl phenol compound that does not include the unit of Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1766